Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2016, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is in response to the application 16/029,848 filed on 07/09/2018. Claims 1, 6, 7, 8, 13, 14, 15, 19-20 have been amended; claims 5, 12, and 18 have been canceled. Claims 1, 8, and 15 are independent claims. Claims 1, 3, 6-7, 8, 10, 13-14, 15, 19-20 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given via email with Applicant’s representative, Mr. Jonathan Paulis (Reg. No.: 62,341). Mr. Paulis has agreed and authorized the Examiner to amend claims 1, 6, 7, 8, 13, 14, 15, 19-20, and cancel claims 5, 12, and 18.

Examiner’s Amendments
Claims
Replacing claims 1-20 as follows:





	a processor; and
	memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising
receiving, from a user device, at a first time, an initiation message to initiate a location corroboration session between the user device and the localized corroborator system so that the localized corroborator system can corroborate that a geographical location of the user device is within a local geographical range of a known geographical location of the localized corroborator system, wherein the initiation message comprises a public key to be used during the location corroboration session, wherein the known geographical location comprises a sub-area of a set of sub-areas of a geographical area, and wherein the set of sub-areas represents a hierarchy,
in response to receiving the initiation message, generating a random session identifier for the location corroboration session,
		sending the random session identifier to the user device,
	receiving, from the user device, at a second time, a signed session identifier comprising the random session identifier that has been signed by the user device using a user private key associated with the user device,
determining an elapsed time between the first time and the second time,
verifying, using the public key received in the initiation message, authenticity of the signed session identifier, and
in response to the elapsed time being less than a pre-defined threshold, issuing a location certificate to the user device, wherein the location certificate is signed by the localized corroborator system using a corroborator private key associated with the localized corroborator system, wherein the location certificate corroborates that the geographical location of the user device is within the local geographical range of the known geographical location of the localized corroborator system, and wherein the user device utilizes the location certificate to conduct a certified blockchain transaction in a blockchain, wherein the blockchain comprises a plurality of sub-chains, [[and]] wherein each sub-chain of the plurality of sub-chains is associated with one sub-area of the set of sub-areas of the geographical location, and wherein the certified blockchain transaction of the blockchain comprises a transfer of an asset from a first wallet associated with the user device to a second wallet associated with a second user device.

2.	(Cancelled)

3.	(Previously Presented) The localized corroborator system of claim 1, further comprising a cellular base station; and wherein the local geographical range is a communication range of the cellular base station.

4.	(Cancelled)

5.	(Cancelled)) 

6.	(Currently Amended) The localized corroborator system of claim 1 [[5]], wherein the transfer comprises:
a lateral transfer within a particular sub-area of the set of sub-areas;
an ascending transfer from a particular sub-area of the set of sub-areas to a parent sub-area of the particular sub-area of the set of sub-areas; or
a descending transfer from a particular sub-area of the set of sub-areas to a child sub-area of the particular sub-area of the set of sub-areas.

	7.	(Currently Amended) The localized corroborator system of claim 1, wherein the certified blockchain transaction comprises a plurality of transfers of the [[an]] asset. 

8.	(Currently Amended) A computer-readable storage medium comprising computer-executable instructions that, when executed by a processor of a localized corroborator system, cause the processor to perform operations comprising:
receiving, from a user device, at a first time, an initiation message to initiate a location corroboration session between the user device and the localized corroborator system so that the localized corroborator system can corroborate that a geographical location of the user device is within a local geographical range of a known geographical location of the localized corroborator 
	in response to receiving the initiation message, generating a random session identifier for the location corroboration session;
	sending the random session identifier to the user device;
	receiving, from the user device, at a second time, a signed session identifier comprising the random session identifier that has been signed by the user device using a user private key associated with the user device;
	determining an elapsed time between the first time and the second time;
	verifying, using the public key received in the initiation message, authenticity of the signed session identifier; and 
	in response to the elapsed time being less than a pre-defined threshold, issuing a location certificate to the user device, wherein the location certificate is signed by the localized corroborator system using a corroborator private key associated with the localized corroborator system, wherein the location certificate corroborates that the geographical location of the user device is within the local geographical range of the known geographical location of the localized corroborator system, and wherein the user device utilizes the location certificate to conduct a certified blockchain transaction in a blockchain, wherein the blockchain comprises a plurality of sub-chains, [[and]] wherein each sub-chain of the plurality of sub-chains is associated with one sub-area of the set of sub-areas of the geographical location, and wherein the certified blockchain transaction of the blockchain comprises a transfer of an asset from a first wallet associated with the user device to a second wallet associated with a second user device.
	
9.	(Cancelled)

10.	(Previously Presented) The computer-readable storage medium of claim 8, wherein the localized corroborator system comprises a cellular base station; and wherein the local geographical range is a communication range of the cellular base station.

11.	(Cancelled)

12.	(Cancelled) 

13.	(Currently Amended) The computer-readable storage medium of claim 8 [[12]], wherein the transfer comprises:
a lateral transfer within a particular sub-area of the set of sub-areas;
an ascending transfer from a particular sub-area of the set of sub-areas to a parent sub-area of the particular sub-area of the set of sub-areas; or
a descending transfer from a particular sub-area of the set of sub-areas to a child sub-area of the particular sub-area of the set of sub-areas.

14.	(Currently Amended) The computer-readable storage medium of claim 8, wherein the certified blockchain transaction comprises a plurality of transfers of the [[an]] asset.

15.	(Currently Amended) A method comprising:
	receiving, by a localized corroborator system comprising a processor, from a user device, at a first time, an initiation message to initiate a location corroboration session between the user device and the localized corroborator system so that the localized corroborator system can corroborate that a geographical location of the user device is within a local geographical range of a known geographical location of the localized corroborator system, wherein the initiation message comprises a public key to be used during the location corroboration session, wherein the known geographical location comprises a sub-area of a set of sub-areas of a geographical area, and wherein the set of sub-areas represents a hierarchy;
	in response to receiving the initiation message, generating, by the localized corroborator system, a random session identifier for the location corroboration session;
	sending, by the localized corroborator system, the random session identifier to the user device;
	receiving, by the localized corroborator system, from the user device, at a second time, a signed session identifier comprising the random session identifier that has been signed by the user device using a user private key associated with the user device;

	verifying, by the localized corroborator system, using the public key received in the initiation message, authenticity of the signed session identifier; and
	in response to the elapsed time being less than a pre-defined threshold, issuing, by the localized corroborator system, a location certificate to the user device, wherein the location certificate is signed by the localized corroborator system using a corroborator private key associated with the localized corroborator system, wherein the location certificate corroborates that the geographical location of the user device is within the local geographical range of the known geographical location of the localized corroborator system, and wherein the user device utilizes the location certificate to conduct a certified blockchain transaction in a blockchain, wherein the blockchain comprises a plurality of sub-chains, [[and]] wherein each sub-chain of the plurality of sub-chains is associated with one sub-area of the set of sub-areas of the geographical location, and wherein the certified blockchain transaction of the blockchain comprises a transfer of an asset from a first wallet associated with the user device to a second wallet associated with a second user device.

	16.	(Cancelled)

	17.	(Cancelled)

	18.	(Cancelled) 

	19.	(Currently Amended) The method of claim 15 [[18]], wherein the transfer comprises:
a lateral transfer within a particular sub-area of the set of sub-areas;
an ascending transfer from a particular sub-area of the set of sub-areas to a parent sub-area of the particular sub-area of the set of sub-areas; or
a descending transfer from a particular sub-area of the set of sub-areas to a child sub-area of the particular sub-area of the set of sub-areas.

the [[an]] asset.

Examiner’s Statement of Reasons for Allowance

Claims 1, 3, 6-7, 8, 10, 13-14, 15, 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to location-based blockchain. According to one aspect of the concepts and technologies disclosed herein, a localized corroborator system can receive, from a user device, an initiation message including a public key. In response to receiving the initiation message, the localized corroborator system can generate and send a random session identifier to the user device. The localized corroborator system can receive, from the user device, a signed session identifier including the random session identifier signed by the user device using a user private key associated with the user device. The localized corroborator system can check a time that elapsed between sending the random session identifier to the user device and receiving the signed session identifier from the user device. The localized corroborator system can verify authenticity of the signed session identifier using the public key. In response to the time being less than a pre-defined threshold, the localized corroborator system can issue a location certificate to the user device, wherein the user device utilizes the location certificate to conduct a certified blockchain transaction in a blockchain. [0008] In some embodiments, the location certificate can identify a location associated with the localized corroborator system. In some embodiments, the localized corroborator system can include a cellular base station that serves the location. In some embodiments, the location can include a 
 In some embodiments, the certified blockchain transaction of the blockchain includes a transfer of an asset from a first wallet associated with the user device to a second wallet associated with a second user device. The asset, in some embodiments, can include a cryptocurrency in the form of coins. The asset alternatively can include an asset associated with a real estate transaction, a supply chain, or data management in a smart city context. The assets can include other digital or virtual assets, including, for3 Attorney Docket No.: 2017-0919/60027.6001US01example, tickets (e.g., flight, concert, amusement park, etc.), digital art assets, specific rights (e.g., voting rights, property rights such as deeds, etc.), and investments (e.g., bonds, stocks, and other investment vehicles. In some embodiments, the transfer can include a lateral transfer within a particular sub-area of the set of sub-areas. In some embodiments, the transfer can include an ascending transfer from a particular sub-area of the set of sub-areas to a parent sub-area of the particular sub-area of the set of sub-areas. In some embodiments, the transfer can include a descending transfer from a particular sub-area of the set of sub-areas to a child sub-area of the particular sub-area of the set of sub-areas. In some embodiments, the certified blockchain transaction can include a plurality of transfer of the asset. 
The closest prior art include Dashpande et al. (“Deshpande, US 20170127373, published May 4, 2017), Yavuz (“Yavuz,” US 20130326224, published Dec. 5, 2013), Allen et al. (“Allen,” US 20180082291, filed Oct. 18, 2017), Holten et al. “(Holten,” US 20120284155, published Nov. 8, 2012), are also generally directed to various aspects of a 
However, none of Deshpande, Yavuz, Allen, or Holten teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For example, these references fails to teach all limitations recited in claims 1, 8 and 15 as a whole, especially “A localized corroborator system comprising: a processor; and memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising receiving, from a user device, at a first time, an initiation message to initiate a location corroboration session between the user device and the localized corroborator system so that the localized corroborator system can corroborate that a geographical location of the user device is within a local geographical range of a known geographical location of the localized corroborator system, wherein the initiation message comprises a public key to be used during the location corroboration session, wherein the known geographical location comprises a sub-area of a set of sub-areas of a geographical area, and wherein the set of sub-areas represents a hierarchy, in response to receiving the initiation message, generating a random session identifier for the location corroboration session, sending the random session identifier to the user device, receiving, from the user device, at a second time, a signed session identifier comprising the random session identifier that has been signed by the user device using a user private key associated with the user device, determining an elapsed time between the first time and the second time, verifying, using the public key received in the initiation message, authenticity of the signed session identifier, and in response to the elapsed time being less than a pre-defined threshold, 
These features in light of other features described in the independent claims 1, 8 and 15 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439